DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation " the shielding structure " in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Since claim 2 claims “a radio frequency shielding structure” in lines 3-4, the Examiner suggests the Applicant to keep the same terminology in other dependent claims. 
	For the same reasons above, claims 12, 17 and 20 are rejected for being insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 3, 6 and 7 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh (US 2019/0103365; hereinafter Singh).
Regarding claim 2, Singh teaches a packaged radio frequency module in fig. 1 comprising: 
a radio frequency shielding structure (126) extending above a package substrate (102); 
a first die (120) supported by the package substrate and in an interior of the radio frequency shielding structure (see fig. 1A), the first die including a radio frequency component (see par. 15);
an antenna (112) supported by the package substrate external to the radio frequency shielding structure (see par. 12); and 
an oscillator (114/116; par. 17) supported by the package substrate, the oscillator disposed between the first die (120) and the package substrate (102).  
Regarding claim 3, Singh teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Singh teaches an overmold (122 and 136) enclosing the first die (120), the oscillator (114/116), and the antenna (112).  
Regarding claim 6, Singh teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Singh teaches the first die includes at least a portion of a radio frequency front end (see par. 15).  
Regarding claim 7, Singh teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Singh teaches a wireless communication device including the packaged radio frequency module of claim 2 (see par. 14).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied to claim 2 above, and further in view of Hoang (US 2011/0084378).
Regarding claim 5, Singh teaches all the limitations of the claimed invention for the same reasons as set forth above except for wherein the shielding structure includes a plurality of wire bonds.  
Welch teaches the same field of an endeavor wherein an overmolded radio frequency semiconductor package comprising a shielding structure around a radio frequency device (202) includes a plurality of wire bonds (216) (see fig. 3; see par.37).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the shielding structure includes a plurality of wire bonds as taught by Welch in the teaching of Singh so that it provide an EMI shield without increasing a substantially package thickness (see fig. 3 and par. 37).
Claims 8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Ho (US 2008/0084677).
Regarding claim 8, Singh teaches a packaged radio frequency module in fig. 1 comprising: 
a radio frequency shielding structure (126) extending above a package substrate (102); 
a first integrated circuit die (120) supported by the package substrate and in an interior of the radio frequency shielding structure (126) (see fig. 1A); 
an antenna (112) supported by the package substrate external to the radio frequency shielding structure (see fig. 1A or 1B); and 
Singh does not teach a second integrated circuit die supported by the package substrate, the package substrate disposed between the first integrated circuit die and the second integrated circuit die.  
Ho teaches the same field of an endeavor wherein a second integrated circuit die (220) supported by the package substrate (210), the package substrate (210) disposed between the first integrated circuit die (234) and the second integrated circuit die (220) (see fig. 2A).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include   a second integrated circuit die supported by the package substrate, the package substrate disposed between the first integrated circuit die and the second integrated circuit die as taught by Ho in the teaching of Singh in order to transfer the band signal for further signal processing (see par. 21).
Regarding claim 10, Singh and Ho teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1B of Singh teaches the antenna (112) is on a same side of the package substrate as the radio frequency shielding structure (126) and the first integrated circuit die (120).  
Regarding claim 11, Singh and Ho teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1B of Singh teaches an oscillator (114/116) disposed on the upper surface of the substrate (102) while fig. 2A of Ho shows the second integrated circuit die (220) disposed on the bottom surface of substrate (210).  Thus, combined teaching of Singh and Ho teaches the oscillator (114/116 of Singh) disposed between substrate (102 of Singh) and the second IC die (refer to bottom chip 220 of Ho).
Regarding claim 13, Singh and Ho teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1B of Singh teaches an overmold (122 and 136) enclosing the first integrated circuit die (120) and the antenna (112).  
Regarding claim 14, Singh and Ho teach all the limitations of the claimed invention for the same reasons as set forth above a wireless communication device including the packaged radio frequency module of claim 8.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Ho as applied to claim 8 above, and further in view of Hoang (US 2011/0084378).
Regarding claim 12, Singh and Ho teach all the limitations of the claimed invention for the same reasons as set forth above except for wherein the shielding structure includes a plurality of wire bonds.  
Welch teaches the same field of an endeavor wherein an overmolded radio frequency semiconductor package comprising a shielding structure around a radio frequency device (202) includes a plurality of wire bonds (216) (see fig. 3; see par.37).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the shielding structure includes a plurality of wire bonds as taught by Welch in the teaching of Singh and Ho so that it provide an EMI shield without increasing a substantially package thickness (see fig. 3 and par. 37).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features.  
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features.  
Claims 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a packaged radio frequency module for use in a wireless communication device, the packaged radio frequency module comprising: “a second wireless device component supported by and spaced from the package substrate, at least a portion of the first wireless device component between an overhanging portion of the second wireless device component and the package substrate” in combination of all of the limitations of claim 15. Claims 16-18 include all of the limitations of claim 15.
Regarding claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a packaged radio frequency module for use in a wireless communication device, the packaged radio frequency module comprising: “an oscillator supported by the package substrate, the first die disposed between the oscillator and the package substrate” in combination of all of the limitations of claim 19. Claims 20-22 include all of the limitations of claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818